[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT  OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        SEPTEMBER 23, 2011
                              No. 10-13152                  JOHN LEY
                          Non-Argument Calendar              CLERK
                        ________________________

                 D.C. Docket No. 8:05-cr-00061-RAL-EAJ-3

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,


                                   versus


JEVON SCOTT,
a.k.a. Iceman,


                                                          Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (September 23, 2011)
Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      In 2005, Jevon Scott pled guilty to possession of 50 grams or more of crack

cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a), and the district

court sentenced him, as a career offender under U.S.S.G. § 4B1.1, to a prison term

of 180 months. In March 2010, Scott moved the district court to reduce his

sentence pursuant to 18 U.S.C. § 3582(c) based on Amendment 706 to the

Sentencing Guidelines, a retroactive amendment that reduced the drug quantity

thresholds and base offense levels for crack cocaine offenses. The court denied

his motion, and he appeals. We affirm.

      Scott argues that he was sentenced within the Guidelines sentencing range

that would have been applicable under U.S.S.G. § 2D1.1, despite qualifying as a

career offender, and that he was therefore eligible for a sentencing reduction based

on § 3582(c)(2). He contends that under some circumstances courts have held that

defendants who qualified as career offenders, but who received a downward

departure from the Guidelines sentencing range, remain eligible for § 3582(c)(2)

relief. Since he received such departure and a sentence within the sentencing

range applicable if his offense level were fixed by § 2D1.1, he should be

resentenced.


                                           2
      We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2). United States v. Moore, 541 F.3d 1323,

1326 (11th Cir. 2008) cert. denied, 129 S.Ct. 1601 (2009).

      A district court may not modify a term of imprisonment unless a defendant

was sentenced based on a “sentencing range that has subsequently been lowered”

by the Sentencing Commission. See 18 U.S.C. § 3582(c)(2). Amendment 706,

which has been made retroactive, amends the Drug Quantity Table in U.S.S.G.

§ 2D1.1(c) “to provide a two-level reduction in base offense levels for crack

cocaine offenses.” Moore, 541 F.3d at 1325. However, if a defendant is a career

offender, his base offense level is determined under the career offender guideline,

§ 4B1.1, and not the drug quantity guideline in § 2D1.1. See Moore, 541 F.3d at

1327-28. As such, Amendment 706 does not have the effect of lowering a career

offender’s applicable guideline sentencing range. Id. at 1328. Therefore, such a

defendant’s sentence is not based on a sentencing range that has subsequently

been lowered within the meaning of § 3582(c)(2), and the district courts are not

authorized to reduce a sentence under that statute. Id. at 1327-28, 1330.

      Further, a § 3582(c)(2) modification “does not constitute a de novo

re-sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000). In

addressing whether a defendant is eligible for a sentence reduction, a district court


                                          3
is to consider only the effect of the applicable guideline amendment. Id. at

780-81. Thus, “all original sentencing determinations remain unchanged with the

sole exception of the guideline range that has been amended since the original

sentencing.” Id. at 781 (emphasis in original).

      In this case, the district court properly denied Scott’s § 3582(c)(2) motion

because Amendment 706 did not lower Scott’s career offender sentencing range.

See Moore, 541 F.3d at 1330. Because Scott was sentenced as a career offender,

under § 4B1.1, he was not entitled to an Amendment 706 sentence reduction. See

Moore, 541 F.3d at 1327-28, 1330. Moreover, the district court correctly

abstained from considering whether Scott’s career offender designation was

erroneous because it was not permitted to do so within a § 3582(c)(2) proceeding.

See Bravo, 203 F.3d at 780-81. Finally, no exceptions to the general rule that

career offenders are ineligible for Amendment 706 reductions through § 3582,

apply here, even assuming that they could.

      AFFIRMED.




                                          4